Case 3:13-cv-00257-JAM Document 323-4 Filed 11/20/18 Page 1 of 5




                       Exhibit D
        Case 3:13-cv-00257-JAM Document 323-4 Filed 11/20/18 Page 2 of 5



                                                                 Page 348

 1                      UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
 2
        -----------------------------x
 3                                   :
        FREDERICK KLORCZYK, JR., as :
 4      Co-Administrator of the      :
        Estate of Christian R.       :
 5      Klorczyk, et al.,            :
                                     :
 6                Plaintiffs,        :               Civil Action No.
                                     :               3:13-cv-00257-JAM
 7           -vs-                    :
                                     :
 8      SEARS, ROEBUCK & CO., et al.,:
                                     :
 9                Defendants.        :
                                     :
10      -----------------------------x
11
12                       VOLUME II - PAGES 348-452
13
14
                         VIDEOTAPE DEPOSITION OF:
15                       FREDERICK KLORCZYK, JR.
16                       DATE: JULY 12, 2016
                         HELD AT: GORDON REES SCULLY MANSUKHANI,
17                       LLP, 95 GLASTONBURY BOULEVARD,
                         SUITE 206, GLASTONBURY, CONNECTICUT
18
19
20
21              Reporter:    JILL I. HUDON, RPR, LSR #00082
22
23
24
25      Job No. CS2332250

                                 Veritext Legal Solutions
     800-567-8658                                                     973-410-4040
        Case 3:13-cv-00257-JAM Document 323-4 Filed 11/20/18 Page 3 of 5



                                                                   Page 421

 1      you, Fred?
 2             A     No, sir.
 3                           MR. ELLIOTT:       Objection to the form.
 4                           THE WITNESS:       No, sir.     That was --
 5      it's all speculation.         I believe that's what I
 6      testified to previously.
 7             Q     (By Mr. Brown)        I'm just trying -- just
 8      trying to be clear, Fred.
 9             A     I'm just trying to be clear too.
10             Q     Good.
11             A     I mean, you and I are on the same page.
12             Q     All right.
13                           MR. BROWN:     And since you mentioned it,
14      I think we should mark this.             I believe this was
15      marked in your last deposition.
16                   Can we make that 19?
17                           THE REPORTER:       "20."
18                           MR. BROWN:     "20."       That's just like me,
19      not to keep up.
20
21                                    (Exhibit 20, "The Day" Article,
22                                    was marked for identification.)
23
24             Q     (By Mr. Brown)        And this is the earlier "New
25      London Day" story you were talking about; is that

                                  Veritext Legal Solutions
     800-567-8658                                                     973-410-4040
        Case 3:13-cv-00257-JAM Document 323-4 Filed 11/20/18 Page 4 of 5



                                                                   Page 422

 1      right, Fred?
 2              A     Yes, sir.        This is the fellow that came to
 3      my house.      Young -- young guy.           25, maybe.   Kind of
 4      like a rookie reporter, if you will, is what he struck
 5      me as.      I believe he was very polite and kind.
 6              Q     And I understand that you dis- -- from your
 7      prior testimony, you disputed the accuracy of what he
 8      quoted you as saying in this story; is that right?
 9              A     Absolutely.       We can -- can we turn to that
10      page?
11              Q     Sure.
12                            MR. ELLIOTT:       If he has a question,
13      he'll ask you.         Okay?
14                            THE WITNESS:       Oh, I'm sorry.
15              Q     (By Mr. Brown)        If you look in the middle of
16      this page, Fred --
17              A     Yes.
18              Q     -- it says that "Fred Klorczyk said that a
19      floor jack likely failed while his son was
20      underneath -- under the car changing the oil."
21                    Do you see that?
22              A     Yes, sir.
23              Q     Is that correct?         Is that what you told him?
24              A     That is totally incorrect, sir.
25              Q     You never told Mr. Johnson that.

                                   Veritext Legal Solutions
     800-567-8658                                                     973-410-4040
      Case 3:13-cv-00257-JAM Document 323-4 Filed 11/20/18 Page 5 of 5



·1· · · · · · · · · · STATE OF CONNECTICUT

·2· · · · · · ·I, Jill I. Hudon, a notary public duly

·3· ·commissioned and qualified in and for the State of

·4· ·Connecticut, do hereby certify that pursuant to notice

·5· ·there came before me on the 12th day of July, 2016,

·6· ·the following named person, to wit:· FREDERICK

·7· ·KLORCZYK, JR., who was by me duly sworn or affirmed to

·8· ·testify to the truth and nothing but the truth; that

·9· ·he was thereupon carefully examined upon his oath and

10· ·his examination reduced to print under my supervision;

11· ·that this deposition is a true record of the testimony

12· ·given by the witness.

13· · · · · · ·I further certify that I am neither attorney

14· ·nor counsel for nor related to nor employed by any of

15· ·the parties to the action in which this deposition is

16· ·taken, and further, that I am not a relative or

17· ·employee of any attorney or counsel employed by the

18· ·parties hereto, or financially interested in this

19· ·action.

20· · · · · · ·IN WITNESS THEREOF, I have hereunto set my

21· ·hand this 22nd day of July, 2016.

22

23·   · · · · · · · · · · · · ·______________________________
· ·   · · · · · · · · · · · · · Jill I. Hudon, Notary Public
24·   · · · · · · · · · · · · · LSR #00082
· ·   ·My Commission Expires:
25·   ·October 31, 2016
